COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-14-00552-CV
Style:                      Maribel Ambriz Martinez, Guadalupe Mota, Rosa Nelly Trevino
                            v Alfredo Gonzalez
Date motion filed*:         September 11, 2015
Type of motion:             Joint motion to abate appeal
                            Appellants Maribel Ambriz Martinez, Guadalupe Mota, and Rosa Nelly Trevino with
Party filing motion:        Appellee Alfredo Gonzalez
Document to be filed:       n/a

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                 Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          The joint motion to abate this appeal is denied. The parties are ordered to file with the court a
          status update, due 30 days from the date of this order.




Judge's signature: /s/ Michael Massengale
                   Acting individually


Date: September 17, 2015




November 7, 2008 Revision